         Case 1:19-cr-00500-PKC Document 18 Filed 01/27/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 27, 2020

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:     United States v. Jhancarlos Acosta-Liriano, 19 Cr. 500 (PKC)

Dear Judge Castel:

        A status conference is currently scheduled in the above-captioned case for tomorrow,
January 28, 2020 at 11:30 a.m. The parties are in advanced plea discussions and expect the
defendant to enter a change of plea shortly. However, the defendant will not be in a position to do
so at the January 28 conference. Accordingly, the parties jointly request an approximately thirty-
day adjournment, and expect that the next conference in this matter will be a change-of-plea
proceeding. The parties also request that that time be excluded under the Speedy Trial Act through
the next conference date. Such an exclusion would be in the interests of justice, as it would allow,
among other things, the parties time to continue discussing possible dispositions of this matter.
See 18 U.S.C. § 3161(h)(7)(A).


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                          by: _____________________________
                                              Daniel Nessim
                                              Assistant United States Attorney
                                              (212) 637-2486
       Upon the application of the government, consented to by defense counsel, the

conference originally scheduled for January 28, 2020 is adjourned to February 25, 2020 at

12:00 p.m. in Courtroom 11D. I find that the ends of justice will be served by granting a

continuance and that taking such action outweighs the best interest of the public and the

defendant in a speedy trial. The reasons for this finding are that the grant of the

continuance is needed to allow the parties time to continue discussing possible

dispositions of this matter. Accordingly, the time between today and February 25, 2020 is

excluded.

       SO ORDERED.




Dated: January 27, 2020
